Per Curiam.

The motion for leave to proceed further herein in forma pauperis is denied for the reason that the Court, upon examination of the unprinted *485record, finds that no Federal question is presented, and the writ of error is therefore also dismissed on the authority of Farrell v. O’Brien, 199 U. S. 89, 100; Toop v. Ulysses Land Co., 237 U. S. 580, 583; Piedmont Power and Light Co. v. Town of Graham, 253 U. S. 193, 195. The costs already incurred herein, by direction of the Court, shall be paid by the Clerk from the special fund in his custody, as provided in the order of October 29, 1926.
Mr. Faber J. Drukenbrbd for. plaintiff in error. No appearance for defendants in error. ■